Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about the first hold temperature” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no term of degrees within the first hold temperature which are taught to fall within the range of “about” the first hold temperature.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as obvious over Jones et al. (US 20190169061 A1) referred to as Jones herein after and further in view of Hagy (US 3129087).
Regarding claims 1-6 and 15, Jones discloses a method for controlled crystallization or ceramming a glass article to a glass-ceramic [0033] comprising controlled heating (at least [0003], [0035]-[0037], [0049]-[0053]) thus placing a glass article into a heating apparatus (for example furnace in at least claim 5, [0055]);
Jones discloses heating the glass article formed by a solidified melt [0055] to a first hold temperature (TN) at a first predetermined heating rate, including “reheated” [0055];
holding the glass article generally at or near ([0053][0055] [0058]and Hagy below) at the first hold temperature (TN) for a first predetermined duration (328) in Fig 3.
Jones discloses heating the glass article from the first hold temperature (TN) to a second hold temperature (TG) at a second predetermined heating rate  wherein some general monitoring means occurs to develop Fig 3;
And holding the glass article at the second hold temperature for a second duration (332) see the time segment of Fig 3), see also [0061]-[0065].
Jones fails to recite “varying a temperature of the glass article about the first hold temperature”
In an analogous art of controlling crystalline bodies Hagy discloses in Col 1; 35-69;

    PNG
    media_image1.png
    715
    521
    media_image1.png
    Greyscale

Hagy discloses that viscosity during the process of crystallization is not dependent solely upon temperature and as crystallization proceeds at any given temperature, the viscosity of the glass increases, and in order to maintain the glass at a desired viscosity, the temperature must be increased as necessary (Col 2; lines 48-55).  Hagy suggests providing a control system to regulate the change in temperature necessary to maintain the desired viscosity for crystallization.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

 	Jones discloses the claimed invention except for varying the temperature to maintain a desired viscosity within +- 1 Poise.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the temperature as necessary about the nucleation temperature to achieve the desired viscosity, to the extent possible, for crystallization in the nucleating and ceramming scheme of Jones. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the temperature about the nucleation temperature in attempt to achieve the desired viscosity for the purpose of achieving the desired crystallization as taught by Hagy. 
The combined teachings of Jones and Hagy discloses a means for monitoring the viscosity and adjusting the temperature as necessary as discussed above.
Jones fails to explicitly state the limitation of claim 1 requiring, “monitoring the density”
 In at least [0045], [0048], [0049] Jones indicates controlling the density of the ceramic crystalline imparts desired physical or chemical characteristics such as strength, impact resistance, thermal shock resistance, optical properties. Jones discloses achieving the desired density in at least [0052], [0057] [0064] Jones discloses “the average density and/or size of the resulting ceramic crystalline structures may impart a desired chemical characteristic to the shaped ceramic.  Accordingly, the heat input during operation 404 and operation 408 may be used, or even controlled, to facilitate ceramic growth.  The shaped glass ceramic may be actively cooled to inhibit the growth of the ceramic crystalline structure beyond a predetermined size or density”
To impart the desired density the density of the glass article is necessarily monitored wherein the claim does not require any specific monitoring means.  Furthermore, to disclose Fig 9A-10B a density monitoring means is occurring in Jones.
The disclosure of Jones requiring the achievement of a specific density also requires that the second duration end when an absolute value of a density rate of change of the glass article is less than or equal to 0.10 (g/cm3)/min or the absolute value of the density rate of change of the glass article is 0.00 (g/cm3)/min because the rate of change in density would necessarily cease when the desired density of crystallization achieved.  It is clear that some density monitoring means exists for this data to be represented in Jones.
Regarding claim 7, Hagy discloses a thermocouple (35) in the control system (Fig 1).
Regarding claims 10-11, Hagy discloses the heating rate, for example the rate at which the semi-crystalline body travels through the furnace or heat is applied (Col 3; line 61-Col 4; line 15) is determined by the automatic viscosity control system thus it would be obvious to one skilled in the art to apply this to the entirety of the ceramming cycle of Dejneka as discussed above.
Regarding claim 12, Hagy discloses the automatic viscosity control system applies a weight constraining force (Col 2; lines 35-36).
Regarding claims 13-14, the programming and monitoring of viscosity throughout the known ceramming process made obvious above by Hagy does not disclose a temperature differential.
The first and second temperatures of Jones are generally maintained to maintain a viscosity optimal for ceramming by varying the temperature as necessary as taught by Hagy then it would be obvious to one skilled in the art the controller would be programmed within the optimal temperature ranges to attempt to maintain the viscosity.  Absent any critical results the claimed ranges would be obvious to one skilled in the art to optimize as motivated by maintaining the desired viscosity for optimal nucleating and crystallization as taught above.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 15, varying the temperature as made obvious above (see claim 1) is multi-stage heating
Regarding claims 16-20 Hagy indicates viscosities of 1010 to 1013 poises optimal for crystallization which overlap the claimed ranges.  
As discussed by  the combined teachings of Jones and Hagy above
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as obvious over Dejneka (US 20150064474 A1) referred to as Dejneka herein after and further in view of Hagy (US 3129087).
Regarding claims 1, 3-4 and 15, Dejneka discloses a method for ceramming a glass article to a glass-ceramic wherein Dejneka discloses a specific example comprising placing a glass precursor into a furnace [0112], heating the glass at a first predetermined rate of 5 degrees Celsius/min to a first hold temperature, the nucleation temperature (TN) [0113] and held for first predetermined duration of 2 h [0114] then heating  to a second hold temperature of a crystallization temperature (Tc) at a second predetermined heating rate of 5 degrees Celsius/min and holding at the second hold temperature for a duration of 4 hours [0115]-[0116].
In an analogous art of controlling crystalline bodies Hagy discloses in Col 1; 35-69;

    PNG
    media_image1.png
    715
    521
    media_image1.png
    Greyscale

Hagy discloses that viscosity during the process of crystallization is not dependent solely upon temperature and as crystallization proceeds at any given temperature, the viscosity of the glass increases, and in order to maintain the glass at a desired viscosity, the temperature must be increased as necessary (Col 2; lines 48-55).  Hagy suggests providing a control system to regulate the change in temperature necessary to maintain the desired viscosity for crystallization.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

 	Dejneka discloses the claimed invention except for varying the temperature about the first hold temperature to maintain a desired viscosity within +- 1 Poise.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the temperature as necessary about the nucleation temperature to achieve the desired viscosity, to the extent possible, for crystallization in the nucleating and ceramming scheme of Dejneka. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the temperature about the nucleation temperature in attempt to achieve the desired viscosity for the purpose of achieving the desired crystallization as taught by Hagy. 
Dejneka teaches a viscosity range [0091] and gives a specific example of achieving a desired viscosity which encompasses the ranges of present claims 1, 3 and the viscosity or temperatures may be adjusted to maintain desired shape as well and the temperature-temporal profile to achieve the desired grain size or grain distribution or density [0092] which is the same concept Hagy has indicated well-understood in the art and included herein for convenience.

	It would also be obvious to determine the appropriate viscosity of the precursor glass via the composition or of the nucleated glass or glass-ceramic with the motivation to maintain the desired shape as taught by Dejneka.
Regarding claim 2, Dejneka discloses the desire to control the density [0003], [0073] and the density of the final ceramics in Table I.
Dejneka does not explicitly disclose the density at the start of the second duration of time nevertheless the disclosure of Dejneka requires the achievement of a specific density as indicated in at least Table I thus necessarily requires that the second duration end when an absolute value of a density rate of change of the glass article is less than or equal to 0.10 (g/cm3)/min or the absolute value of the density rate of change of the glass article is 0.00 (g/cm3)/min because the rate of change in density would necessarily cease when the desired density of crystallization or ceramming is achieved.
Regarding claim 5, Hagy discloses an automatic viscosity control system wherein the viscosity is monitored and the temperature is adjusted accordingly to achieve the desired ceramming process (Fig 1). 
Regarding claim 6, in order to achieve the desired density it is considered that there must be monitoring to some degree as taught by Hagy.
Regarding claim 7, Hagy discloses a thermocouple (35) in the control system (Fig 1)
Regarding claims 8-9, the end of the second duration of heating achieves the desired crystallization density thus it would be obvious to one of ordinary skill in the art to end the heating at the desired crystallization density.
Furthermore, MPEP 2144.05 recites:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.
Regarding claims 10-11, the heating rate necessarily determines at least in part the viscosity thus the obviousness of an automatic viscosity control system discussed above requires performance of an automatic viscosity control system.
Hagy discloses the heating rate, for example the rate at which the semi-crystalline body travels through the furnace or heat is applied (Col 3; line 61-Col 4; line 15) is determined by the automatic viscosity control system thus it would be obvious to one skilled in the art to apply this to the entirety of the ceramming cycle of Dejneka as discussed above.
Regarding claim 12, Dejneka discloses applying a weight constraining force to the glass article [0089]. Hagy discloses applying a force to monitor viscosity (Col 2; lines 26-43).  Either are considered to meet the limitation of claim 12.
Regarding claims 13-14, the programming and monitoring of viscosity throughout the known ceramming process made obvious above does not disclose a temperature differential however if the first and second temperatures are intended to maintain a viscosity optimal for ceramming by varying the temperature as necessary as taught by Hagy then it would be obvious to one skilled in the art the controller would be programmed within the optimal temperature ranges to attempt to maintain the viscosity.  Absent any critical results the claimed ranges would be obvious to one skilled in the art to optimize as motivated by maintaining the desired viscosity for optimal nucleating and crystallization as taught above. Hagy discloses the optimum temperature cycle to maintain the desired viscosity for production of a crystalline body by controlled heat treatment Col 1, “optimum ceramming temperature schedule” Col 2.
Hagy discloses that the temperature-viscosity relationship is not direct during ceramming (Col 1; line 62-63) and provides a control system to maintain the desired viscosity and change the temperature as necessary (Fig 1 and discussed above).
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
 One of ordinary skill in the art would be motivated to optimize the temperature change to maintain the necessary viscosity and achieve the desired crystallization as made obvious by Jones and Hagy.   
Regarding claim 15, varying the temperature as made obvious above (see claim 1) is multi-stage heating
Regarding claims 16-20, Dejneka discloses a nucleated temperature from log viscosity of 7 to 12 a first hold temperature at a first predetermined heating rate, the viscosity of the glass article is maintained at greater than or equal to log viscosity 11.0 poise.
Hagy indicates viscosities of 1010 to 1013 poises optimal for crystallization which overlap the claimed ranges.  
As discussed by  the combined teachings of Jones and Hagy above
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Response to Arguments
Applicant’s arguments with respect to claim(s) 03/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new rejections above address the claim amendments.  Applicant has not provided any evidence of criticality of the claimed ranges.  Applicant is reminded any unexpected results must be commensurate in scope with the claims therefore any unexpected results relied on for patentability over the prior art must be due to the claimed method which includes steps that result in said unexpected results. Applicant is reminded the burden is on the Applicant to show evidence of unexpected results. See MPEP 716(a)-(c) for further explanation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741